DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In regards to claim 25, the applicant does not agree with the position of the Examiner in regards to the rejection of claim 25 because the claimed invention achieves specific benefits that are neither disclosed nor suggested by the prior art and the Him reference does not teach said specific benefits. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the support tube can fully support the sampling tube when laterally projecting into a container so as to preclude folding or being of the sample tube) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the Him reference or none of the prior art not need teach any sort of folding of the sample tube.

Being that the Examiner stated that one having ordinary skill in the art would have the requisite skill to modify the lengths of the support tube and the sampling tube of Him, the applicant is requesting an affidavit from the Examiner because “If the examiner is relying on personal knowledge to support the finding of what is known in the art, the Examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding”.  However, as seen from the rejection of claim 25 below, the Examiner has relied on obvious modification through the use of case law; the Examiner has not relied on personal knowledge, what is known in the art or official notice to reject claim 25.  For such reasoning, the Examiner need not provide an affidavit or declaration to support the finding of what is known in the art.

Even if personal knowledge, what is known in the art or official notice was to be used in the rejection of claim 25, the applicant has not traversed or argued the motivation provided by the Examiner.

Applicant’s arguments with respect to claim 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Page 10, filed 12/16/2020, with respect to the rejection of claim 29 have been fully considered and are persuasive.  The 103 rejection of claim 29 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-28, 30-32, 35 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Himmelfarb et al. (US 3647632; “Him”) in view of Johnson (US 4,594,903).
Regarding claim 23, Him teaches a sampling port (121, 170-175; Figure 6) comprising: a body (121; Figure 6) having an exterior surface (See Figure 6) extending between a first end face (face of element 121 that faces the inside of vessel 120; Figure 6) and an opposing second end face (face of element 121 that face the outside of the vessel 120; Figure 6), the body (121) bounding a first passage (portion of tube 175 
Him teaches a body and at least a portion of the sampling tube being connected to the support tube but does not expressly teach one tube connected to the other tube at a location spaced apart from the body.
However, Johnson teaches one tube (11; Figure 1) connected to the other tube (12; Figure 1) at a location spaced apart from the body (tube 11 is connected to tube 12 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Johnson’s connection of the tubes implemented to Him’s sampling tube and support tube since it permits spaced relation to each other when placed on its desired space/location while maintaining a solid structural configuration (See Johnson Column 2, Lines 64-66).

Regarding claim 24, Him teaches wherein the body (121; Figure 6) has a transverse cross section that is circular (Figure 6 demonstrates that cover 121 has a circular transverse section).

Regarding claim 25, Him teaches the support tube (175) has a full length extending between the first end (closed end of tube 175) and the opposing second end thereof (end of tube 175 that connects to cover 121; Figure 6) and a full length of the sampling tube (170; Figure 6) extending between the first end (end of tube 170 that is placed within the liquid 119) and the opposing second thereof (end of tube 170 that connects to cover 121; Figure 6).
The combination of Him and Johnson teaches the full lengths of the support tube and the sampling tube but does not expressly states that the full length of the support tube is greater that the full length of the sampling tube.
However, the Examiner takes the position that one having ordinary skill in the art would have the requisite skill to modify the lengths of the support tube and the sampling 
Also, the courts have ruled that the claimed configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.  The Applicant has not provided any significance or criticality when it comes to the full lengths of the sample tube and the support tube and one being greater in length than the other.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 26, the combination of Him and Johnson teaches the sampling tube is directly connected to the support tube (the tubes 170 and 175 are directly connected to each other through the interface of element 121; Figure 6: Him and the tubes 11 and 12 are directly connected to each other through the use of the spacers 14).
	The combination of Him and Johnson does not expressly teach the sampling tube is directly connected to the support tube along the full length of the sampling tube.
However, the Examiner takes the position that one having ordinary skill in the art would have the requisite skill to modify the spacer(s), including having a single unitary spacer rather than a plurality of spacers resulting in the sampling tube directly connected to the support tube along the full length of the sampling tube, in order to have a unitary member that still provides spaced relation to each other when placed on its desired space/location while maintaining a solid structural configuration through the use 
Also, the courts have ruled that the claimed configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.  The Applicant has not provided any significance or criticality when it comes to the full lengths of the sample tube and the support tube and one being greater in length than the other.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 27, Him teaches wherein the full length of the sampling tube (170; Figure 6) extends in adjacent parallel alignment with the support tube (the full length of the sampling tube extends in adjacent parallel alignment with the support tube 175 as demonstrated in Figure 6).

Regarding claim 28, Him teaches wherein at least a portion of the first end face (face of element 121 that faces the inside of vessel 120; Figure 6) of the body (121; Figure 6) encircles (the face of element 121 that face the inside of the vessel encircles the tubes 170 and 175; See figure 6) the support tube (175; Figure 6) and the sampling tube (170; Figure 6) and radially outwardly projects (the face of element 121 that faces the inside of the vessel projects radially outwardly; See Figure 6) to the exterior surface (the face of element 121 that faces the inside of the vessel projects outwardly towards the exterior surface of the element 121; See Figure 6) of the body (121; Figure 6).

Regarding claim 30, the combination of Him and Johnson teaches the support tube, the sampling tube and the body connected to one another but does not expressly teaches the support tube, the sampling tube and the body integrally molded as a unitary member.
However, the Examiner takes the position that one having ordinary skill that art would have the requisite skill to modify the support tube, the sampling tube and the body, including the support tube, the sampling tube and the body integrally molded as a unitary member, in order to obtain a solidified structure what would not require any sort of method steps of coupling the tubes to the body through the steps of adhering, welding, etc. and the solidified structure would reduce the possibility of having the tubes separating or moving relative to the body which could also damage other structural components of the apparatus, thus increasing the reliability and efficiency of the apparatus.
The courts have ruled that a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) 

Regarding claim 31, Him teaches a rigid support being removably disposed within the first passageway of the support tube (tube 175 is a thermometer well; therefore, a thermometer is disposed with the first passageway of tube 175 and being that the thermometer is inserted, it can also be removed from the thermometer well 175; See Figure 6; Column 7, Lines 25-26).

Regarding claim 32, Him teaches wherein the rigid support comprises a temperature probe (tube 175 is a thermometer well; therefore, a thermometer is disposed with the first passageway of tube 175 and being that the thermometer is inserted, it can also be removed from the thermometer well 175; See Figure 6; Column 7, Lines 25-26).

Regarding claim 35, Him teaches a collection container (liquid reservoir; Column 7, Lines 20-25) connected to the second end of the collection tube (tube 173 has an interior surface that communicates with an interior surface of the tube 170 and has a third passageway that extends from a first end which comprises the portion of tube 170 that connects to the second end face of cover 121 and a second end that communicates with a liquid reservoir; See Figure 6; Column 7, Lines 20-25).

Regarding claim 38, Him teaches wherein the support tube (175; Figure 6) is flexible to enable the support tube to be folded over upon itself so as to kink the first passageway closed with substantially no permanent deformation to the support tube (every material is flexible to a certain degree; therefore, at a specific temperature and force exerted, the tube 175 is flexible enough to be folded over upon itself so as to kink the first passageway closed with substantially no permanent deformation to the support tube).

.

Claims 33-34, 36 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Him and Johnson in view of Terentiev et al. (US 7,469,884; “Terentiev”).
Regarding claim 33, the combination of Him and Johnson teaches the first passage of the body but is silent to a rigid sleeve disposed within the first passage of the body.
However, Terentiev teaches a rigid sleeve (outer sleeve of cable L; Figure 11) disposed within the first passage of the body (the outer sleeve of cable L is disposed within the inner passage, i.e. first passage, of the portion of Tube G placed within the element 204).


Regarding claim 34, the combination of Him, Johnson and Terentiev teaches a rigid support being removably disposed within the first passageway of the support tube (tube 175 is a thermometer well; therefore, a thermometer is disposed with the first passageway of tube 175 and being that the thermometer is inserted, it can also be removed from the thermometer well 175; See Figure 6; Column 7, Lines 25-26: Him) and passing through rigid sleeve (the combination of Him and Terentiev will result in the thermometer of Him passing through the outer casing of Terentiev; See Figure 11 of Terenetiev).

Regarding claim 36, the combination of Him and Johnson teaches the body but is silent to a tube port removably coupled with the body, the tube port comprising: a tubular stem having an interior surface bounding a passage, the body being received within the passage; and a flange encircling and radially outwardly projecting from the tubular stem.
However, Terenetiev teaches a tube port (202a and 202b; Figure 11) removably coupled with the body (cable ties are used in order to couple elements 202a and 202b to the element 204; therefore, the elements 202a and 202b are removable from the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Terentiev’s tube port and associated structure along with Him and Johnson’s body in order to obtain a fluid impervious seal with the container on which the apparatus is coupled to (See Terentiev Column 14, Lines 5-10).

Regarding claim 40, the combination of Him and Johnson teaches the container but is silent to the container comprises a bag that is comprised of one or more sheets of flexible polymeric material.
However, Terentiev teaches the container comprises a bag that is comprised of one or more sheets of flexible polymeric material (Column 5, Lines 9-23; bag 10 is made of one or more sheets of polyethylene films, polyethylene is a polymer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Terentiev’s bag that is comprised of one or more sheets of flexible polymeric material as Him and Johnson’s container in order to provide a container that hold the liquid being manipulated or examined without the need of sterilizing the container, cleaning the container and validation of the container (See Terentiev Column 1, Lines 20-56).

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Him, Johnson and Terentiev in further view of Kunas et al. (US 20050239199; “Kunas”).
Regarding claim 41, Him wherein the container has a top end wall (121; Figure 6), an opposing end wall (bottom portion of the vessel 120; See Figure 6) and an annular sidewall extending therebetween (sidewall of vessel 120; See Figure 6).
However, the combination of Him, Johnson and Terenetiev does not expressly teach the sampling port being coupled to the sidewall.
However, Kunas teaches the sampling port (107/110 of Figure 1; 310 of Figure 3B; [0010, 0062, 0068, 0076, 0080, 0095]) being coupled to the sidewall (the port 107/100 is coupled to the sidewall of housing 111 in Figure 1 and port 310is coupled to the sidewall of container 302 in Figure 3B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kunas configuration of having the sampling port connected to Hi, Johnson and Terenetiev’s sidewall as it demonstrates various different placements of ports relative to the vessel/container, permitting to sample at different locations of the content/medium within the container/vessel.

Allowable Subject Matter
Claims 29 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 29, Klees (US 7,165,467) teaches the support tube comprising elastomeric material (15; Figure 1) having a durometer on a Shore A scale with a value less than 90 (liner 15 is made of rubber; it is known in that art that rubber has as durometer value of less than 90; Column 5, Lines 5-10).
In claim 29, the specific limitations of "the sampling tube and the body are each comprised of an elastomeric material having a durometer on a Shore A scale with a value less than 90" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

In claim 37, the specific limitations of " an annular lip seal radially inwardly projecting from the interior surface of the tubular stem and biasing against the exterior surface of the body" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856